DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 9-17, drawn to a method of producing a green body.
Group II, claim(s) 18-190, drawn to a method of producing a nuclear fuel body or structural material body.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the method of producing a green body according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Morisette et al., as cited in the IDS dated 2/21/20219, hereinafter “Morisette.”  
Morisette teaches method of producing a green body for a three-dimensional ceramic and/or metallic body, the method comprising (col. 3 ln. 4, col. 10 ln. 31):
a) creating a 3D production control model for the green body (Fig. 1a);
b) providing at least one aqueous solution of at least one material selected from the group consisting of a metal, a mixture of metals, a metalloid, a non-metal and mixtures thereof; with the proviso that, if at least two aqueous solutions are provided, the at least two aqueous solutions differ from each other in terms of composition and/or isotope concentration (col. 3 ln. 7-8 and 51-58, col. 5 ln. 9-11, claim 5);
c) providing a gelation agent in form of a gelation fluid (col. 3 ln. 7-8 and 51-58, col. 5 ln. 9-11, claim 5);
d) mixing one of the at least one aqueous solutions with the gelation fluid at a first temperature to form an feed solution mixture, and thereby choosing the first temperature to suppress an internal gelation of the feed solution mixture prior to an ejection thereof (claim 3 ln. 9-10, col. 4 ln. 3-5, col. 5 ln. 11-15);
e) ejecting the feed solution mixture by an inkjet printing process to the green body under construction (col. 3 ln. 11-12, col. 4 ln. 11-12, col. 5 ln. 15-17);
f) heating the ejected feed solution mixture on the green body under construction to a second temperature wherein the second temperature is chosen to fix the ejected feed solution mixture on the green body under construction (col. 4 ln. 5-10, col. 5 ln. 17-19); and
g) repeating steps e) and f) and optionally d) according to the 3D production control model until a desired form of the green body has been achieved (col. 5 ln. 15-17).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734